     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.1 Page 1 of 36



                                                                     Jul 29 2021
     Anton Ewing
 1   3077 B Clairemont Drive #372
     San Diego, CA 92117                                               s/ soniad
 2

 3
     Plaintiff In Pro Per
 4

 5

 6
                 THE UNITED STATES FEDERAL DISTRICT COURT
 7
                       SOUTHERN DISTRICT OF CALIFORNIA
 8

 9
     Anton Ewing,                                 Civil Case No. '21CV1366 DMS DEB
10                Plaintiff,                        1. NEGLIGENT VIOLATIONS OF
11                                                     THE TELEPHONE
           vs.
                                                       CONSUMER PROTECTION
12                                                     ACT [47 U.S.C §227 (b)]
13
     RKJMM Associates, LLC;                         2. WILLFUL VIOLATIONS OF
                                                       THE TELEPHONE
14
     Rashad Jones, an individual,                      CONSUMER PROTECTION
                  Defendants.                          ACT [47 U.S.C. §227(b)]
15
                                                    3. NEGLIGENT VIOLATIONS OF
16                                                     THE TELEPHONE
                                                       CONSUMER PROTECTION
17                                                     ACT [47 U.S.C. §227 (c)]
18                                                  4. WILLFUL VIOLATIONS OF
                                                       THE TELEPHONE
19                                                     CONSUMER PROTECTION
                                                       ACT [47 U.S.C. §227(c)]
20

21
                                                  JURY TRIAL REQUESTED

22

23
                                              )
24

25         Plaintiff Anton Ewing ("Plaintiff'), an individual, alleges the following upo

                                PLAINTIFF'S INITIAL COMPLAINT- 1
                                                                                           21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.2 Page 2 of 36




     information and belief based upon personal knowledge:

 2                              I. NATURE OF THE CASE

 3   1.    Defendant Rashad Jones, through his solely owned limited liability
 4
     company, RKJMM Associates, LLC, hired a telemarketing company, and paid said
 5
     telemarketing company, to initiate and live transfer telemarketing calls to Plaintiff
 6

 7   to Defendant's employees to sell loans. Rashad Jones called Plaintiff directly on

 8   July 28, 2021 from 732-685-5091 and after being informed that he was being
 9
     recorded, he admitted and confessed that he hired a telemarketing company to
10
     make calls on his behalf, that he required them to gather specific, confidential
11

12   qualifying information, and then to live transfer those calls to "Molly" who is an

13   employee of Defendant Rashad Jones. The audio recording will be introduced into
14
     evidence in this matter.
15
     2.    Rashad Jones, from RKJMM Associates, LLC also called Plaintiff on July
16

11   27, 2021 to sell Plaintiff a loan. The call came from 619-826-6143.

18   3.    Plaintiff brings this action seeking damages and any other available legal or
19
     equitable remedies resulting from the illegal actions ofRKJMM Associates, LLC
20

21
     ("RKJMM Associates, LLC"), in negligently, knowingly, and/or willfully

22   contacting Plaintiff on Plaintiffs cellular telephone in violation of the Telephone
23
     Consumer Protection Act, 47. U.S.C. § 227 et seq. ("TCPA") and related
24
     regulations, specifically the National Do-Not-Call provisions, thereby invading
25


                                PLAINTIFF'S INITIAL COMPLAINT- 2
                                                                                             2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.3 Page 3 of 36




     Plaintiffs privacy. This case involves more than one call in violation of the

 2   TCPA.
 3
                               II. JURISDICTION & VENUE
 4
     4.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
 5
     resident of California, seeks relief from the United States Federal District Court,
 6

 7   Southern District of California. For each TCPA subsection (band c), Plaintiff also

 8
     seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
 9
     when all calls are added up, exceeds the threshold required for federal court
10

11
     jurisdiction. This is not a diversity case. This is a federal question case.

12   5.    The Court has ancillary and supplemental jurisdiction, in its discretion, over
13
     the attendant state law claims.
14
     6.    This Court also has federal-question subject matter jurisdiction over the
15

16
     Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a

17   federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
18
     7.    This Court has personal jurisdiction over Defendant RKJMM Associates,
19
     LLC because a substantial part of the wrongful acts alleged in this Complaint were
20

21   committed in California. For example, RKJMM Associates, LLC made illegal

22   telemarketing robocalls to Mr. Ewing, with area code 619, while he was in
23
     California. RKJMM Associates, LLC has also subjected itself to personal
24
     jurisdiction in California because they are running and abetting said criminal
25


                                 PLAINTIFF'S INITIAL COMPLAINT- 3
                                                                                            21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.4 Page 4 of 36




     operation here in California.

 2   8.    Venue is proper in the United States District Court for the Southern District
 3
     of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do business
 4
     within the State of California and Plaintiff resides within the County of San Diego.
 5

 6
     9.    Defendants have purposefully directed their activities into California and

 7   have thus enjoyed the benefits and protections of California law.
 8
     10.   The TCPA prohibits: ( 1) any person from calling a cellular telephone
 9
     number; (2) using an automatic telephone dialing system ("ATDS"); and (3)
10

11   without the recipient's prior express consent. 47 U.S.C. § 227(b)(l)(A).

12   11.   The TCPA defines an "automatic telephone dialing system" ("ATDS") as
13
     "equipment that has the capacity - (A) to store or produce telephone numbers to be
14
     called, using a random or sequential number generator; and (B) to dial such
15

16   numbers." 47 U.S.C. § 227(a)(l).

17
     12.   In an action under the TCPA, a plaintiff must only show that the defendant
18
     "called a number assigned to a cellular telephone service using an automatic
19

20
     dialing system or prerecorded voice." Breslow v. Wells Fargo Bank, N.A., 857 F.

21   Supp. 2d 1316, 1319 (S.D. Fla. 2012), affd, 755 F.3d 1265 (11th Cir. 2014).
22
     13.   The Federal Communications Commission ("FCC") is empowered to issue
23
     rules and regulations implementing the TCPA. According to the FCC's findings,
24

25
     calls in violation of the TCPA are prohibited because, as Congress found,


                                PLAINTIFF'S INITIAL COMPLAINT- 4
                                                                                            2Icv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.5 Page 5 of 36




     automated or prerecorded telephone calls are a greater nuisance and invasion of

 2   privacy than live solicitation calls, and such calls can be costly and inconvenient.
 3
     14.   The FCC also recognized that wireless customers are charged for incoming
 4
     calls whether they pay in advance or after the minutes are used. Rules and
 5

 6
     Regulations Implementing the Telephone Consumer Protection Act of 1991, CG

 1   Docket No. 02-278, Report and Order, 18 FCC Red 14014 (2003).
 8
     15.   In 2012, the FCC issued an order tightening the restrictions for automated
 9
     telemarketing calls, requiring "prior express written consent" for such calls to
10

11   wireless numbers. See In the Matter ofRules & Regulations Implementing the Tel.

12   Consumer Prat. Act of 1991, 27 F.C.C.R. 1830, 1838120 (Feb. 15, 2012)
13
     (emphasis supplied).
14
     16.   To obtain express written consent for telemarketing calls, a defendant must
15

16   establish that it secured the plaintiffs signature in a form that gives the plaintiff a

17
     "'clear and conspicuous disclosure' of the consequences of providing the requested
18
     consent. ... and having received this information, agrees unambiguously to receive
19
     such calls at a telephone number the [plaintiff] designates." In re Rules &
20

21   Regulations Implementing the Tel. Consumer Prat. Act of 1991, 27 F.C.C.R. 1830,
22
     1837118, 1838120, 1844133, 1857166, 1858171 (F.C.C. Feb. 15, 2012).
23
     17.   The TCP A regulations promulgated by the FCC define "telemarketing" as
24

25
     "the initiation of a telephone call or message for the purpose of encouraging the


                                 PLAINTIFF'S INITIAL COMPLAINT- 5
                                                                                               2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.6 Page 6 of 36




     purchase or rental of, or investment in, property, goods, or services." 47 C.F.R.

 2   §64.1200(f)(12). In determining whether a communication constitutes
 3
     telemarketing, a court must evaluate the ultimate purpose of the communication.
 4
     See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
 5

 6
     18.    "Neither the TCPA nor its implementing regulations 'require an explicit

 7   mention of a good, product, or service' where the implication of an improper
 8
     purpose is 'clear from the context."' Id. (citing Chesbro v. Best Buy Stores, L.P.,
 9
     705 F.3d 913, 918 (9th Cir. 2012)).
10

11   19.    '"Telemarketing' occurs when the context of a call indicates that it was

12   initiated and transmitted to a person for the purpose of promoting property, goods,
13
     or services." Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47
14
     C.F.R. § 64.1200(1)(12); In re Rules and Regulations Implementing the Telephone
15

16   Consumer Protection Act of 1991, 18 F.C.C. Red at 14098 ,I 141, 2003 WL

17   21517853, at *49).
18
     20.    The FCC has explained that calls motivated in part by the intent to sell
19

20
     property, goods, or services are considered telemarketing under the TCPA. See In

21   re Rules and Regulations Implementing the Telephone Consumer Protection Act o
22
     1991, 18 FCC Red. 14014, ,i,i 139-142 (2003). This is true whether call recipients
23
     are encouraged to purchase, rent, or invest in property, goods, or services during
24

25
     the call or in the future. Id.


                                      PLAINTIFF'S INITIAL COMPLAINT- 6
                                                                                           21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.7 Page 7 of 36




     21.   In other words, offers "that are part of an overall marketing campaign to sell

 2   property, goods, or services constitute" telemarketing under the TCPA. See In re
 3
     Rules and Regulations Implementing the Telephone Consumer Protection Act of
 4
     1991, 18 FCC Red. 14014, 1136 (2003).
 5

 6
     22.   If a call is not deemed telemarketing, a defendant must nevertheless

 7   demonstrate that it obtained the plaintiffs prior express consent. See In the Matter
 8
     ofRules and Regulations Implementing the Tel. Consumer Prat. Act of 1991, 30
 9
     FCC Red. 7961, 7991-92 (2015) (requiring express consent "for non-telemarketing
10

11   and non-advertising calls").

12   23.   Further, the FCC has issued rulings and clarified that consumers are entitled
13
     to the same consent-based protections for text messages as they are for calls to
14
     wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9t
15

l6   Cir. 2009) (The FCC has determined that a text message falls within the meaning

17   of"to make any call" in 47 U.S.C. § 227(b)(l)(A)); Toney v. Quality Res., Inc.,
18
     2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of
19
     showing that it obtained Plaintiff's prior express consent before sending him the
20

21   text message). (emphasis added).
22
     24.   As recently held by the United States Court of Appeals for the Ninth Circuit:
23
     "Unsolicited telemarketing phone calls or text messages, by their nature, invade th
24

25
     privacy and disturb the solitude of their recipients. A plaintiff alleging a violation


                                 PLAINTIFF'S INITIAL COMPLAINT- 7
                                                                                              21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.8 Page 8 of 36




     under the TCPA 'need not allege any additional harm beyond the one Congress has

 2   identified."' Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App.
 3
     LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S.
 4
     Ct. 1540, 1549 (2016) (emphasis original)).
 5

 6
                                        III. PARTIES

 7   25.   Plaintiff, Anton Ewing. ("Plaintiff'), is an individual and resident in
 8
     California.
 9
     26.   Defendant RKJMM Associates, LLC is a robo-dialing telemarketer, and is a
10

Il
     "person" as defined by 47 U.S.C. § 153 (39).

12   27.   Rashad Jones is a "person" as defined by 47 U.S.C. § 153 (39).
13
     28.   The above named Defendants Rashad Jones and RKJMM Associates, LLC,
14
     and its subsidiaries and agents, are collectively referred to as "Defendants."
15

16
     29.   Plaintiff is informed and believes that at all relevant times, each and every

17   Defendant was acting as an agent and/or employee of each of the other Defendants
18
     and was acting within the course and scope of said agency and/or employment wit
19
     the full knowledge and consent of each of the other Defendants. Plaintiff is
20

21   informed and believes that each of the acts and/or omissions complained of herein

22   was made known to, and ratified by, each of the other Defendants. Defendants
23
     controlled every aspect of its agent's operations including the scripts to be read on
24
     each call and the fact that Defendant required its agent to record each
25


                                PLAINTIFF'S INITIAL COMPLAINT- 8
                                                                                             21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.9 Page 9 of 36




     telemarketing call. RKJMM Associates, LLC is and was, at all times relevant to

 2   this action, a knowingly and intentionally authorized and controlled agent of
 3
     Rashad Jones.
 4
                                        VI. FACTUAL ALLEGATIONS
 5

 6
     30.        In addition to the July 27 and 28 calls, on or about Juncl67, 2021, Defendan

 7   Rashad Jones contacted Plaintiff on Plaintiffs cellular telephone number ending in
 8
     -9640, in an attempt to solicit Plaintiff to purchase Defendant's loan program
 9
     through the use of a company, upon information and belief, called MCA Leads.
10

11   31.        Defendant RKJMM Associates, LLC used an ATDS system to robodial

12   Plaintiff on Plaintiffs cell phone to sell Plaintiff a loan program. Rashad Jones
13
     stated on the phone to Plaintiff that Rashad Jones purchased, set up and used the
14
     auto dialer to blast out thousands of telemarketing calls to get loan business.
15

16   Rashad Jones admitted on the phone that he did not have permission or consent to

17
     call or text Plaintiff prior to sending out any of his telemarketing calls that are the
18
     subject of this lawsuit.
19
     32.        Defendants are being sued for violating 47 USC §227(b)(1 )(A), 47 USC
20

21   §227(c)(5), California Civil Code 1 § 1770(a)(22)(A).
22

23

24
     1
         Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural voice first
25
     informing the person answering the telephone of the name of the caller or the organization being represented, and

                                            PLAINTIFF'S INITIAL COMPLAINT- 9
                                                                                                                         2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.10 Page 10 of 36




      33.      Defendant RKJMM Associates, LLC is located at 5900 BALCONES DR

 2    STE 100 AUSTIN, TX 78731-4298.
 3
      34.      Rashad Jones is an officer of Defendant RKJMM Associates, LLC
 4
      35.      Rashad Jones is an owner of Defendant RKJMM Associates, LLC
 5

 6
      36.      Anton Ewing owns, answers and controls cell phone number ending in -

 7    9640. This is not a business phone. This is a private personal use phone used
 8
      solely for residential family matters.
 9
      37.      RKJMM Associates, LLC does not have a California Secretary of State
IO

11    registration.

12    38.      RKJMM Associates, LLC is illegally doing business in California.
13
      39.      RKJMM Associates, LLC has failed to register as a telemarketer in
14
      California with the California Department of Justice.
15

16    40.      Defendants have failed to obtain a telemarketers bond in California as
17
      required by the California Department of Justice.
18
      41.      RKJMM Associates, LLC exerts agency type control over their third party
19

      lead source for telemarketing leads.
20

21    42.      RKJMM Associates, LLC requires its lead source to ask certain questions of
22

23

24
      either the address or the telephone number of the caller, and without obtaining the consent of that person to listen to
25
      the prerecorded message.

                                           PLAINTIFF'S INITIAL COMPLAINT- 10
                                                                                                                                2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.11 Page 11 of 36




      the prospective clients before the lead source can transfer the call to RKJMM

 2    Associates, LLC employees.
 3
      43.   Upon information and belief, RKJMM Associates, LLC began harassing
 4
      Plaintiff on or about June 16, 2021 at which time Plaintiff expressly told Defendan
 5

 6
      Jones to stop calling and to send a written copy of its Do Not Call policy. Then

 7    Defendants called again, at least twice more. Defendants have not sent a written
 8
      copy of the do not call policy.
 9
      44.   Calling Plaintiffs cell phone in California prior to 8:00 AM is a violation of
JO

11    the FTC and FCC regulations and therefore a violation of 47 USC §227(c )(5).

12    45.   Plaintiff did not consent to, nor give permission for, the subsequent call
13
      made by Defendant RKJMM Associates, LLC to Plaintiff.
14
      46.   Often telemarketers higher controlled third parties to do their initial illegal
15

l6    calling in violation of the TCPA. The initial lead source always plays coy and will

17
      not divulge who they are or who they are working for. That in and of itself is a
18
      violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
19
      §227(c)(5).
20

21    47.   Further, consent must be in writing and signed by the person called.
22
      Plaintiff did not sign any consent to be called.
23
      48.   The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case
24

25
      number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: "Well, the only


                                 PLAINTIFF'S INITIAL COMPLAINT- 11
                                                                                              2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.12 Page 12 of 36




      way this, this act is going to get any teeth in it at all is through a serial litigant."

 2    49.    Judge Kenney was referring to the TCPA when he made this above
 3
      statement on the record.
 4
      50.    In addition to the other calls listed herein, Rashad Jones directly called
 5

 6
      Plaintiff on his DNC registered cell phone in violation of the TCPA.

 7    51.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
 8
      alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
 9
      use of an A TDS is expressly alleged against Defendant RKJMM Associates, LLC
IO

11    52.    Rashad Jones is the agent ofRKJMM Associates, LLC and Rashad Jones

12    controls the acts and actions of RKJMM Associates, LLC as his alter ego.
13
      53.   Defendant Rashad Jones used an "automatic telephone dialing system" as
14
      defined by 47 U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its
15

16    services.

17
      54.   Defendant contacted or attempted to contact Plaintiff from telephone
18
      numbers confirmed to be Defendant's number.
19
      55.   Defendant's calls constituted calls that were not for emergency purposes as
20

21    defined by 47 U.S.C. § 227(b)(l)(A).
22
      56.    The Honorable Chief Judge Dana M. Sabraw has ruled, in Gross vs. GG
23
      Homes, in the Southern District of California, that the US Supreme Court's ruling
24

25    in Duguid vs. Facebook does not apply at the motion to dismiss stage of the


                                   PLAINTIFF'S INITIAL COMPLAINT- 12
                                                                                                 2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.13 Page 13 of 36




      litigation.

 2    57.    During all relevant times, Defendant Rashad Jones did not possess Plaintiff
 3
      "prior express consent" to receive calls using an automatic telephone dialing
 4
      system or an automatic telephone dialing system or an artificial or prerecorded
 5

 6
      voice on its cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A). At no time did

 7    Plaintiff provide, give or grant express written permission to be called nor to be
 8
      robo-dialed by Defendants or its agents.
 9
      58.    Further, Plaintiffs cellular telephone number ending in -9640 was added to
10


11    the National Do-Not-Call Registry on or about February 16, 2012.

12    59.    Defendants placed multiple calls soliciting its business to Plaintiff on his
13
      cellular telephone ending in -9640 in or around June 2021.
14
      60.    Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
15

16    as they were attempts to promote or sell Defendant's services.
17
      61.    Plaintiff received numerous solicitation calls from Defendants within a 12-
18
      month period.
19

20
      62.    Defendants continued to call Plaintiff on its telephone number -9640 in an

21    attempt to solicit its services and in violation of the National Do-Not-Call
22
      provisions of the TCPA.
23
      63.    Upon information and belief, and based on Plaintiffs experiences of being
24

25
      called by Defendant after being on the National Do-Not-Call list for several years


                                 PLAINTIFF'S INITIAL COMPLAINT- 13
                                                                                              2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.14 Page 14 of 36




      prior to Defendant's initial call, and at all relevant times, Defendants failed to

 2    establish and implement reasonable practices and procedures to effectively prevent
 3
      telephone solicitations in violation of the regulations prescribed under 47 U.S.C.
 4
      §227(c)(5).
 5

 6
      64.   Plaintiff was harmed by the acts of Defendants in at least the following

 7    ways: Defendants illegally contacted Plaintiff via his telephone for solicitation
 8
      purposes, thereby invading the privacy of said Plaintiff whose telephone number
 9
      was on the National Do-Not-Call Registry. Plaintiff was damaged thereby.
10

11    65.   Plaintiff is suing as a person that received numerous solicitation calls from

12    Defendants within a 12-month period, who had not granted Defendants prior
13
      express consent and did not have an established business relationship with
14
      Defendants.
15

16    66.   The TCPA provides a private cause of action to persons who receive calls in
17
      violation of§ 227(b ). 47 U.S.C. § 227(b )(3).
18
      67.   The TCP A makes it unlawful to make telemarketing solicitations to
19

      telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
20

21    C.F.R. § 64.1200(c)(2).
22
      68.   The TCPA provides a private cause of action to persons who receive calls in
23
      violation of§ 227(c). 47 U.S.C. § 227(c)(5).
24

25


                                 PLAINTIFF'S INITIAL COMPLAINT- 14
                                                                                            2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.15 Page 15 of 36




      69.     The term ATDS 2 as used and mentioned herein is as defined by the TCPA

 2    and by the 9th Circuit Court of Appeals in the recent Marks vs. Crunch San Diego,
 3
      LLC case. D.C. No 14-cv-00348 BAS BLM.
 4
                                         V. STANDING
 5

 6
      70.      The court must evaluate lack of statutory standing under the Rule 12(b)(6)

 7    standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
 8
      because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
 9
      standards than formal pleadings drafted by lawyers" and must be "liberally
IO

11    construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming

12    standard for prose complaints post-Twombly). The Ninth Circuit has concluded
13
      that the court's treatment of pro se filings after Twombly and Iqbal remain the same
14
      and prose pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
15

16    F.3d 338, 342 (9th Cir. 201 0); see also McGowan v. Hulick, 612 F.3d 636, 640-42
17
      (7th Cir. 201 0); Bustos v. Martini Club Inc., 599 F .3d 458, 461-62 ( 5th Cir. 201 0);
18
      Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
19
      Twombly and Iqbal, "we remain obligated to construe a prose complaint
20

21

22

23
      2
          "we conclude that the statutory definition of ATDS includes a device that stores
24
      telephone numbers to be called, whether or not those numbers have been generated
25
      by a random or sequential number generator."
                                  PLAINTIFF'S INITIAL COMPLAINT- 15
                                                                                                2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.16 Page 16 of 36




      liberally").

 2    71.    Standing is proper under Article III of the Constitution of the United States
 3
      of America because Plaintiff's claims state:
 4
      72.    A valid injury in fact;
 5

 6
      73.    which is traceable to the conduct of Defendants;

 7    74.    and is likely to be redressed by a favorable judicial decision. See, Spokeo,
 8
      Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of Wildlife, 504
 9
      U.S. 555 at 560. In order to meet the standard laid out in Spokeo and Lujan,
10

11    Plaintiffs must clearly allege facts demonstrating all three prongs above.

12           The "Injury in Fact" Prong
13
      75.    Plaintiffs injury in fact, must be both "concrete" and "particularized" in
14
      order to satisfy the requirements of Article III of the Constitution, as laid out in
15

16    Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
17
      that it actually exists. In the present case, Plaintiff was called on his cellular phone
18
      at least twenty times by both Defendants. In fact, Plaintiff expressly informed both
19

      Defendants to cease and desist from all future telemarketing on the very first call.
20

21    Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in
22
      multiple ways. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,638 (7th Cir.
23
      2012). Defendant's invasion of Plaintiffs right to privacy is further exacerbated
24

25
      by the fact that Plaintiffs phone number, at all times relevant to this litigation, was


                                  PLAINTIFF'S INITIAL COMPLAINT- 16
                                                                                                 2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.17 Page 17 of 36




      on the National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well,

 2    Plaintiff had no prior business relationship with Defendant prior to receiving the
 3
      seriously harassing and annoying calls by RKJMM Associates, LLC. All of
 4
      Plaintiffs injuries are concrete and de facto. For an injury to be "particularized"
 5

 6
      means that the injury must "affect the plaintiff in a personal and individual way."

 7    Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US.           (2016) at 14. In the instant
 8
      case, it was Plaintiffs phone that was called and it was Plaintiff who answered the
 9
      calls. It was Plaintiffs personal privacy and peace that was invaded by both
10

11    Defendant's persistent phone calls using an ATDS and a pre-recoded message,

12    despite Plaintiff having no prior business relationship with either Defendant and
13
      Plaintiffs attempt to avoid the damage by registering his number on the DNC
14
      Registry.
15

16          The "Traceable to the Conduct of Defendant" Prong

17
      76.   The second prong required to establish standing at the pleadings phase is
18
      that Plaintiff must allege facts to show that their injury is traceable to the conduct
19

20
      of Defendant. In the instant case, this prong is met by the fact that the calls to

21    Plaintiffs cellular phone and home phone (land line) were placed either by
22
      Defendant directly, or by Defendant's agent at the express direction and control of
23
      Defendant. See Jones v. Royal Admin. Servs., 866 F. 3d 1100 (9th Cir. 2017) ten
24

25    factor test from the 9 th Circuit and Civil code §2307.


                                 PLAINTIFF'S INITIAL COMPLAINT- 17
                                                                                               2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.18 Page 18 of 36




            The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"

 2    Prong
 3
      77.   The third prong to establish standing at the pleadings phase requires Plaintif
 4
      to allege facts to show that the injury is likely to be redressed by a favorable
 5

 6
      judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a

 7    request for damages for each call made by both Defendants, as authorized by
 8
      statute in 47 U.S.C. § 227. The statutory damages were set by Congress and
 9
      specifically redress the financial damages suffered by Plaintiff. Furthermore,
10

I1    Plaintiffs Prayers for Relief request injunctive relief to restrain Defendant from

12    the alleged abusive practices in the future. The award of monetary damages and the
13
      order for injunctive relief redress the injuries of the past and prevent further injury
14
      in the future. Because all standing requirements of Article III of the U.S.
15

16    Constitution have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._
17    (2016), Plaintiff has standing to sue both Defendants on the stated claims.
18
      78.   "To establish injury in fact, a plaintiff must show that he or she suffered 'an
19

      invasion of a legally protected interest' that is 'concrete and particularized' and
20

21    'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
22
      Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
23
      distinct from particularization. Id. An injury is "particularized" if it affects "the
24

25
      plaintiff in a personal and individual way." Id. In addition, for an injury to be


                                  PLAINTIFF'S INITIAL COMPLAINT- 18
                                                                                                21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.19 Page 19 of 36




      "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.

 2    However, an injury need not be "tangible" in order to be "concrete," and intangible
 3
      injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
 4
      intangible harm constitutes injury in fact, Spokeo provided two factors to be
 5

 6
      considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)

 7    whether the statutory violation bears a 'close relationship to a harm that has
 8
      traditionally been regarded as providing a basis for a lawsuit in English or
 9
      American courts,' and (2) congressional judgment in establishing the statutory
IO

11    right, including whether the statutory right is substantive or procedural." Matera v.

12    Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
13
      Spokeo also held that "the violation of a procedural right granted by statute can be
14

      sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
15

16    1549. In such a case, a plaintiff"need not allege any additional harm beyond the
17
      one [the legislature] has identified." Id.
18
      79.   Here, Plaintiff alleges that Defendant RKJMM Associates, LLC contacted
19

      him using a "telephone dialing system." This is insufficient standing alone, but as
20

21    in Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, one
22
      of the calls is available to the Court as audio recordings of the robotic voice
23
      message that initiated the calls. Second, the calls are solicitation advertisements:
24

25
      they advertise Defendant RKJMM Associates, LLC's services for which Plaintiff


                                  PLAINTIFF'S fNITIAL COMPLAfNT- 19
                                                                                              21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.20 Page 20 of 36




      has absolutely not use or interest. Third, Plaintiff declares that he has never heard

 2    of Defendant RKJMM Associates, LLC, visited any location operated by said
 3
      Defendant prior to the harassing and annoying calls, nor provided his cellular
 4
      telephone number to Defendant RKJMM Associates, LLC or consented to receive
 5

 6
      calls from Defendant. Plaintiff also has had no prior business relationship with

 7    Defendants. Plaintiff had no reason to be in contact with Defendant RKJMM
 8
      Associates, LLC nor has he ever purchased any kind of product or service that they
 9
      are selling. Plaintiff's allegations are sufficient to establish that Defendants used
10

11    A TDS in sending their prerecorded solicitation messages illegally and in direct

12    violation of the TCP A.
13
      80.   In Plaintiff's case, the allegations establish that he did not give prior express
14
      consent. He declared that he was "the regular user and subscriber to the cellular
15

16    telephone number at issue." He also declared that he has "never heard of

17
      [Defendant], visited any location operated by [Defendant], provided [his] cellular
18
      telephone number to [Defendant] or consented to receive text messages from
19
      [Defendant]." As in Charkchyan, these allegations are sufficient to support
20

21    Plaintiff's claims that he did not give prior express consent authorizing Defendant
22
      to send the prerecorded messages, nor to use an ATDS.
23
      81.   On July 29, 2021 at or around 9:22 AM, Defendants called Plaintiff again to
24

25
      sell a loan from 619-490-1156 to Plaintiff's cell phone (-9640) without consent


                                 PLAINTIFF'S INITIAL COMPLAINT-20
                                                                                                2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.21 Page 21 of 36




      through the use of an auto dialer which had a distinct bubble popping sound at the

 2    beginning followed by a swoosh sound when the live transfer was made to
 3
      employee Molly at "New Caliber Financial." As soon as "Molly" got on the phone
 4
      and heard Plaintiff's name, Plaintiff asked for Rashad Jones. "Molly" hung up
 s
 6
      immediately.

 7                               FIRST CAUSE OF ACTION
 8
              Negligent Violations of the Telephone Consumer Protection Act
 9
                                       47 U.S.C. §227(b).
10
      82.    Plaintiff repeats and incorporates by reference into this cause of action the
11

12
      allegations set forth above at Paragraphs 1-81.

13    83.    The foregoing acts and omissions of both Defendants constitute numerous
14
      and multiple negligent violations of the TCPA, including but not limited to each
IS
      and every one of the above cited provisions of 4 7 U.S.C. § 227(b ), and in particula
16

17    47 U.S.C. § 227 (b)(l)(A).

18    84.    As a result of both Defendant's negligent violations of 47 U.S.C. § 227(b),
19
      Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
20
      violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).
21

22    85.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

23    in the future.
24
                                SECOND CAUSE OF ACTION
25
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                 PLAINTIFF'S INITIAL COMPLAINT-21
                                                                                                21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.22 Page 22 of 36




                                        47 U.S.C. §227(b)

 2    86.    Plaintiff repeats and incorporates by reference into this cause of action the

 3    allegations set forth above at Paragraphs 1-81.
 4
      87.    The foregoing acts and omissions of both Defendants, jointly and severally,
 5
      constitute numerous and multiple knowing and/or willful violations of the TCPA,
 6

 7    including but not limited to each and every one of the above cited provisions of 47
 8
      U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).
 9
      88.    As a result of both Defendant's knowing and/or willful violations of 47
10

11
      U.S.C. §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages,

12    for each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §
13
      227(b) )(3)(C).
14
      89.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
15

16
      in the future.

17                               THIRD CAUSE OF ACTION
18
              Negligent Violations of the Telephone Consumer Protection Act
19
      90.    Plaintiff repeats and incorporates by reference into this cause of action the
20
      allegations set forth above at Paragraphs 1-81.
21

22    91.    The foregoing acts and omissions of both Defendants, jointly and severally,
23    constitute numerous and multiple negligent violations of the TCPA, including but
24
      not limited to each and every one of the above cited provisions of 47 U.S.C. §
25



                                 PLAINTIFF'S INITIAL COMPLAINT- 22
                                                                                                2lcv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.23 Page 23 of 36




      227(c), and in particular 47 U.S.C. § 227 (c)(5).

 2    92.    As a result of both Defendant's negligent violations of 47 U.S.C. § 227(c),
 3
      Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
 4
      violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 5

 6
      93.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

 7    in the future.
 8
                               FOURTH CAUSE OF ACTION
 9
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
10
                                      47 U.S.C. §227 et seq.
1I

12    94.    Plaintiff repeats and incorporates by reference into this cause of action the

13    allegations set forth above at Paragraphs 1-81.
14
      95.    The foregoing acts and omissions of both Defendants constitute numerous
15
      and multiple knowing and/or willful violations of the TCPA, including but not
16

17    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),

18    in particular 47 U.S.C. § 227 (c)(5).
19
      96.    As a result of both Defendant's knowing and/or willful violations of 47
20
      U.S.C. § 227(c), Plaintiff is entitled to an award of $1,500.00 in statutory damages,
21

22    for each and every violation, pursuant to 47 U.S.C. §227(c)(5).

23    97.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
24
      in the future.
25


                                 PLAINTIFF'S INITIAL COMPLAINT- 23
                                                                                                21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.24 Page 24 of 36




                                    PRAYER FOR RELIEF

 2        WHEREFORE, Plaintiff requests judgment against both Defendants for the

 3
                                            following:

 4                               FIRST CAUSE OF ACTION
 5            Negligent Violations of the Telephone Consumer Protection Act
 6
                                        47 U.S.C. §227(b)
 7
         •   As a result of both Defendant's negligent violations of 47 U.S.C.
 8
             §227(b)(l), Plaintiff is entitled to and request $500 in statutory damages, for
 9
             each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
10
         •   Any and all other relief that the Court deems just and proper.
11
                                SECOND CAUSE OF ACTION
12
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13

14
                                        47 U.S.C. §227(b)

15       •   As a result of both Defendant's willful and/or knowing violations of 47

16           U.S.C. §227(b)(1 ), Plaintiff is entitled to and request treble damages, as

17           provided by statute, up to$1,500, for each and every violation, pursuant to

18
             47   u.s.c.
19
             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).

20
         •   Any and all other relief that the Court deems just and proper.

21                               THIRD CAUSE OF ACTION
22      Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
23                                           §227(c)
24
         •   As a result of both Defendant's negligent violations of 47 U.S.C.
25           §227(c)(5), Plaintiff is entitled to and request $500 in statutory damages, for

                                 PLAINTIFF'S INITIAL COMPLAINT- 24
                                                                                               21cv
     Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.25 Page 25 of 36




            each and every violation, pursuant to 47 U.S.C. 227(c)(5).
         • Any and all other relief that the Court deems just and proper.
 2

 3                            FOURTH CAUSE OF ACTION

 4    Knowing and/or Willful Violations of the Telephone Consumer Protection Ac
 5                                     47 U.S.C. §227(c)
 6
         • As a result of both Defendant's willful and/or knowing violations of 47
 7
            U.S.C. §227(c)(5), Plaintiff is entitled to and request treble damages, as
 8
            provided by statute, up to $1,500, for each and every violation, pursuant to
 9
            47 U.S.C. §227(c)(5).
10
         • Any and all other relief that the Court deems just and proper.
II
      Respectfully Submitted this 29th day of June, 2021.
12                                                                        / ~
                                                                    /SkAnton Ewing
13                                                                  Anton Ewing:Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25


                                PLAINTIFF'S INITIAL COMPLAINT- 25
                                                                                            21cv
Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.26 Page 26 of 36




                     EXHIBIT 'A'
                 Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.27 Page 27 of 36
OocuSign Envelope ID: 89ACB0B0.1 AC3-4002-889A-4E6A3841 OEBC




                                                                             New Caliber Financial
                                                                                                 Ne\\ Caliber Admin Form
          Business Legal N~me:                                                                                     Doing Business As:
          Legal Entity       Corp       LLC      Partnership       Ltd Partnership         LLP       Sole Prop     Federal Tax ID:
          Business Phone:                                                                                        ' Company Website:
          Cell Phone:                                                                                              Business Fax:
          Email Address:                                                                                         I BU$iness Start Date:                                 State of Incorporation:
          Physical Address:                                                                                      : City:                                              State:              Zip:
          Mailing Address                                                                                        , City:                                              State:              Zip:

                                                                                                   Owner #t Infnm1ation
          Full Legal Name Owner u                                                                                  % of Ownership:                                     Credit Score:

           Home Address:                                                                                         : City:                                              State:              Zip:
           Email Address:                                                                                          Cell Phone:
          Date of Birth:                                                                                          [ Social Security#:
                                                                                                   Owner #2 Information
           Full Legal Name Owner 2:                                                                                % of Ownership:                                     Credit Score:
           Home Address:                                                                                           City:                                              State:              Zip:
           Email Address:                                                                                          Cell Phone:
           Date of Birth:                                                                                         i Social Security #:
                                                                                                     Business Information
           Business Description:
                Rent        Mortgage/Owned                                                                        . Open Bankruptcy?

           Monthly Rent or Mortgage Payment:
           Landlord Name:                                                                                          Landlord Contact#:

                                                                                                      Funding Information
           How Much Capital Io Being Requested?                                                                    WhenDoYouWantToBeFuoded?                   Now       15Days       30Days       6o Days       90 Days

           Whnt Is The Capital Being Requested For?
           Visa/MasterCard Monthly Volume:                                                                         Total Monthly Sales (All Forms of Revenue):

           Gross Annual Sales (Previous Year's Tax Return):                                                       j Current Credit Card Processor:
           Do you eurre:ntly have a Business Loan/Meft'hant Cash Advance? If Yes, what is the Current Outstanding Balance?

                                                                                                     Authorlwtion Details
           By signing below, each of the above listed business and business owner/officer {individually and Co1lectively1 '"you"} authorize IUUMM Associates U.C, dba New Caliber Financial, a.nd each of its
           representatives, successors. assign& and designees ("'Recipients") that may be involffd with or acquire oommerciBJ. loans having daily repayment fea.tu:re5 or purchases offu.tuff' receivables induding
           Merchant Cash Advance transactions, including without limitation the application tberef'ure {Collectively, "'lrtu'J.8actions'") to obtain consumer or pel'SOllal, business and investigative reports and other
           information about you, including credit card pn,cessor statements and bank statements and bank statements, from one or more consumer reporting agencies, such as Trans Union, Experian and Equifax:, and
           from other eredit bureaus,. banks, creditors and other third parties.




           Owner Signature: _________________________                                                              Co-Owner Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                              Anthony stark
           Print Name: ___________________________                                                                 Print Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           Date: ______________________________                                                                    Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                  1
Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.28 Page 28 of 36




                      EXHIBIT 'B'
 Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.29 Page 29 of 36
     ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.759 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING, et al.,                      Case No.: 18cv1455-LAB (JLB)
12                                 Plaintiff,
                                                FINDINGS AND ADMONITION
13    V.                                        TO PLAINTIFF
14    OASIS MEDIA, LLC, et al.,
15                              Defendant.
16
17         After affording Plaintiffs Anton Ewing notice and an opportunity to be heard,
18   the Court found that although he had been repeatedly ordered to obey Civil Local
19   Rule 83.4 (concerning civility and professionalism), he repeatedly violated this rule.
20   Ewing was discourteous and unprofessional when communicating with opposing
21   parties and counsel; he disparaged their intelligence, ethics, and behavior; and he
22   acted in a manner detrimental to the proper functioning of the judicial system.
23         Although Ewing has usually proceeded pro se, he is a frequent litigant, and
24   represents to the Court that he has a J.D. from the University of Arizona College
25   of Law. Despite his having legal training, the Court has repeatedly had to remind
26   or order him to familiarize himself with various rules and to obey them. He is no
27   in the same category as ordinary civil litigants whose unfamiliarity with applicable
28   rules is more excusable. See Doe v. City of Los Angeles, 2013 WL 6019121, a

                                                1
                                                                           18cv1455-LAB (JLB)
 Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.30 Page 30 of 36
    ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.760 Page 2 of 3



 1   *15 {C.D. Cal., Nov. 13, 2013); Phillips v. KIRO-TV, Inc., 817 F. Supp. 2d 1317,
 2   1323 {W.D. Wash., 2011 ). Although Civil Local Rule 83.4 refers to the duties o
 3   attorneys, Ewing must treat it as applicable to him. He is ORDERED to read and
 4   obey it. He is also ORDERED to read and obey Fed. R. Civ. P. 11.
 5         Specifically, Ewing is ORDERED to be courteous and civil in all
 6   communications with opposing counsel, parties, and third parties and to refrain
 7   from disparaging their intelligence, ethics, or behavior. This includes making
 8   accusations for improper purposes {such as to harass, delay, or embarrass) or
 9   making any accusation without first confirming that it is accurate and supported by
10   evidence. See Fed. R. Civ. P. 11 (b)(1) and (3). In filings in this Court, he is
11   ORDERED not to attach or quote from private correspondence or other private
12   communications (including letters, emails, texts, or phone calls) between himsel
13   and other parties or counsel, except as specifically authorized under applicable
14   rules or laws, or permitted by judicial officers of the Court. He is ORDERED to
15   refrain from making misrepresentations to opposing counsel or parties.
16         Several documents Ewing provided to the Court showed that he misleadingly
17   used the designation "JD" after his name, followed by a disclaimer mentioning
18   privilege and confidentiality, and citing legal authority. 1 At the hearing, Ewing
19   represented to the Court that he had stopped using this designation and would not
20   resume doing so, and the Court takes him at his word. When communicating with
21   counsel, parties, or third parties in connection with litigation, Ewing is ORDERED
22
23
24   1 Ewing offered the explanation that this was appropriate for his work as a tax
25   preparer. But the communications had nothing to do with tax preparation. In
     context, this was likely to mislead recipients, especially non-lawyers, into believing
26   he was a lawyer. In one particularly egregious example, he did this when
27   discussing settlement with a non-lawyer. He inaccurately said the case was ove
     and had been resolved in his favor, apparently to convince his opponent to make
28   a quick payment.

                                               2
                                                                           18cv1455-LAB (JLB)
 Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.31 Page 31 of 36
     ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.761 Page 3 of 3



 1   not use the designation "JD" after his name or otherwise suggest that he is an
 2   attorney.
 3         For a period of 36 months from the date this order is issued, Ewing must file
 4   a copy of this order along with any new pro se pleading he files in this District.
 5
 6         IT IS SO ORDERED.
 7   Dated: May 29, 2019
 8
 9                                           Hon.Lary Alan Burns
10                                           Chief United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                           18cv1455-LAB (JLB)
Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.32 Page 32 of 36




                      EXHIBIT 'C'
       Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.33 Page 33 of 36
7/28/2021                                               Contact -       New Caliber Financial




                                                        ,,
            Home Dream Partner With Us
            Why New Caliber Financial
            How
                                                       V    '
                                                                    '




                                                New Caliber Financial
                                                                                        •
                                                                                        1n @




            CONTACT US                                                  Name*


            If you have any questions or comments,
            please contact us via email or phone, or                    First Name              Last Name
            send us a message using the contact
            form.                                                       Email*

            Email
            office@newcaliberfinancial.com


            Phone                                                       Phone*
            (972) 325-1471



            in@                                                         (#11#)      #II#



                                                                        Business Name




                                                                        Amount Requested




                                                                        Use of Funds

https://www.newcaliberfinancial.com/contact                                                                 1/2
Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.34 Page 34 of 36




                     EXHIBIT 'D'
       Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.35 Page 35 of 36
7/28/2021                                                     (8) Rashad Jones I Linkedln


                                                                                                            ••
                                                                                                            ••        Ii
                                                                                               Ho me     My Network   Jobs


                      Top-Ranked HBCU On line - Apply 26 or more previous college credits to a




                      Rashad Jones ·3rd                                          New Caliber Financial
                      Business Owner at New Cal iber
                      Financial                                                  Bryant University

                      Alle n, Texas, United States· Contact info

                      194 conn ectio ns

                         Message           ~



                      About

                      Experienced Sales Director wit h a demonstrated history of working in the consumer
                      services industry. Skilled in Analytical Skills, Sales, Sales Operations, Sales
                      Management, and Market Analysis. Strong sales professional with a Bachelor's




                      Activity
                      194 fo llowers

                      Posts Rashad created, shared, or commented on in the last 90 days are displayed
                      here.



                                                         See all activity



                      Experience
https://www.linkedin.com/in/rashad-jones-381121134/                                                                          1/5
Case 3:21-cv-01366-DMS-DEB Document 1 Filed 07/29/21 PageID.36 Page 36 of 36




                       DUPLICATE
                       Court Name: USOC Ca I iforni a Southern
                       Division: 3
                       Receipt Number: CAS131474
                       Cashier ID: naparici
                       Transaction Date: 07/29/2021
                       Payer Name: Anton Ewing
                       CIVIL FILING FEE- NON-PRISONER
                        For: Anton Ewing
                        Case/Party: D-CAS-3-21-CV-001366-001
                        Amount :       $402. 00
                       CASH
                        Amt Tenoered:    $402 .00
                       Total Due:        1402.00
                       Total Tendered:    402.00
                       Change Amt :       O.00

                       There wi 11 be a fee of $53 .00
                       charged for any returned check.
